Citation Nr: 1302167	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  07-12 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to higher initial evaluations for anal fistula, status post fistulotomy, rated as 10 percent disabling prior to December 7, 2004, and thereafter as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 

INTRODUCTION

The Veteran had active service in the United States Army from January 1990 to November 1992. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2004 and a June 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.   In the October 2004 rating decision, the RO awarded service connection for anal fistula, status post fistulotomy and assigned a 10 percent evaluation, effective from November 20, 2003.  By the way of the June 2005 rating decision, the RO increased the assigned evaluation to 30 percent for anal fistula, status post fistulotomy, effective from December 7, 2004.  Also, in the June 2006 rating decision, the RO denied the claim for entitlement to service connection for bilateral hearing loss.  The Veteran has perfected his appeal as to these issues.    

The Veteran and his nephew testified before the undersigned Veterans Law Judge via videoconference in November 2010.  A transcript of the hearing has been associated with the record.

In January 2011, the Board remanded the matters on appeal to the RO (via the Appeals Management Center (AMC)) for additional development.  In particular, the Board instructed that the Veteran should be provided with new VA examinations to evaluation the nature and severity of his claimed bilateral sensorineural loss and the severity of his anal fistula, status post fistulotomy.  

Issues Not On Appeal 

In the November 2011 remand determination, the Board concluded that it does not currently have jurisdiction over the RO's March 2007 unappealed denial of a total rating based on unemployability due to service connected disability (TDIU) claim for the period prior to  May 31, 2007 (the effective date for the grant of a 100 percent evaluation for posttraumatic stress disorder).  

The Board also found that it did not have jurisdiction over an alternative claim for an earlier effective date for the grant of a 100 percent evaluation for PTSD because the matter had not been adjudicated by the agency of original jurisdiction (AOJ).  Accordingly, the claim for an earlier effective date is again referred to the AOJ for appropriate disposition.

The Board observes that the Veteran's representative, on the Veteran's behalf, has raised a claim for entitlement for special monthly compensation for aid and attendance or housebound status.  See December 2012 Written Brief Presentation.  This matter has not been adjudicated by the AOJ, and therefore, the Board does not have jurisdiction over it.   It is also referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The competent medical evidence of record does not demonstrate that the Veteran has a current diagnosis of bilateral hearing loss for purposes of establishing service connection. 

2.  For the period prior to December 7, 2004, the Veteran's disability due to anal fistula, status post fistulotomy has been manifested by no more than slight symptomatology associated with occasional rectal pain and bleeding with bowel movements.  

3.  For the period since December 7, 2004, the Veteran's due to anal fistula, status post fistulotomy, has been manifested by no more than daily rectal bleeding with bowel movements, fecal leakage, and occasional involuntary movements that necessitate that he wear pads.  

4.  At no point during the period under appeal has the Veteran's disability due to anal fistula, status post fistulotomy, been manifested by extensive leakage and fairly frequent involuntary bowel movement, or resulted in complete loss of sphincter control.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2012).

2.  The criteria for initial evaluations for anal fistula, status post fistulotomy in excess of 10 percent prior to December 7, 2004, and thereafter, in excess of 30 percent, have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.7, 4.114, Diagnostic Codes 7332, 7335 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the appellant.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).


1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004). 

Importantly, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom., Hartman v. Nicholson, 483 F.3d 1311 (2007). 

Here, VA sent letters to the Veteran in January 2005 and November 2008 that addressed the notice elements concerning his claims.  The letters informed the Veteran of what evidence is required to substantiate the claim, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  In the November 2008 letter, VA informed the Veteran how it determines the disability rating and the effective date for the award of benefits if service connection is to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Although the November 2008 notice was sent after the initial adjudication, the Board finds this error nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the notice provided in those letters fully complied with the requirements of 38 U.S.C. § 5103(a), 38 C.F.R. § 3.159(b), Dingess, supra, and after the additional notices were provided the case was readjudicated and a September 2010 statement of the case was provided to the Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a statement of the case that complies with all applicable due process and notification requirements constitutes a readjudication decision).

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.  VA provided the Veteran with audiology examinations in August 2008 and May 2012, in which the examiners identified the nature and severity of the Veteran's claimed bilateral hearing loss, and the examiners reported the audiogram results.  The Veteran has also been afforded with four VA examinations to evaluate the nature and severity of the Veteran's disability due to anal fistula, status post fistulotomy.  The Board finds that the examinations are fully adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Service Connection 

The Veteran seeks service connection for bilateral hearing loss due to inservice noise exposure.  Specifically, the Veteran asserts that he was exposed to excessive noise from gunfire, combat noise and explosions while in service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  Id. 

In addition, certain chronic diseases, including organic diseases of the central nervous system and arthritis, may be presumed to have incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  Where chronicity of a disease is not shown in service, service connection may yet be established by showing continuity of symptomatology between the currently claimed disability and a condition noted in service.  38 C.F.R. § 3.303.

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition to the rules regarding service connection in general, there are additional considerations for addressing claims of entitlement to service connection for hearing loss. 

Under the laws administered by VA, a certain threshold level of hearing impairment must be shown in order for hearing loss to be considered a disability.  Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz are 26 decibels or greater; or when speech recognitions scores using the Maryland CNC test are less than 94 percent.  
38 C.F.R. § 3.385.

With audiological examinations, the threshold for normal hearing is from zero to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet App. 155 (1993).  However, unless a hearing loss as defined under 38 C.F.R. § 3.385 is shown, VA may not grant service connection for hearing loss. 

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

In this case, the Veteran seeks service connection for bilateral hearing loss due to inservice noise exposure.  Specifically, the Veteran asserts that he was exposed to excessive noise from gunfire, artillery and explosions while he participated in combat activities during Persian Gulf War and Operation Desert Shield/Desert Storm.  

A review of the record shows that the Veteran has been afforded with two VA Audiology examinations in conjunction with his claim.  

The report of a December 2005 VA Audiology examination revealed that the Veteran's pure tone thresholds at 500, 1,000, 2,000, 3,000 and 4,000 Hertz were as follows: 15, 15, 10, 15, and 15 decibels in the right ear, and 10, 5, 10, 20, and 35 decibels in the left ear.  The average pure tone thresholds were 14 decibels in the right ear and 18 decibels in the left ear.  Speech recognition scoring utilizing the Maryland CNC word list was 100 percent in the right ear and 96 percent in the left ear.  The Veteran was diagnosed with hearing within normal limits, bilaterally. 

The Veteran was most recently afforded a VA Audiology examination in May 2011.  That examination report revealed the Veteran's pure tone thresholds at 500, 1,000, 2,000, 3,000 and 4,000 Hertz were as follows: 10, 10, 10, 10, and 30 decibels in the right ear, and 10, 10, 15, 15, and 35 decibels in the left ear.  The average pure tone thresholds were 15 decibels in the right ear and 19 decibels in the left ear.  Speech recognition scoring utilizing the Maryland CNC word list was 96 percent, bilaterally.  The VA examiner diagnosed the Veteran with normal to mild hearing loss, bilaterally.

Here, the record does not show that the Veteran has current bilateral hearing loss disability has defined by 38 C.F.R. § 3.385.  The most recent May 2011 audiometric findings reveal that the Veteran does not have any pure tone thresholds of 40 decibels or greater in any of the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, that the Veteran does not have at least three pure tone thresholds at 26 decibels or greater at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, and that the Veteran does not have speech recognitions scores of less than 94 percent in either ear.  See 38 C.F.R. § 3.385.  Although the record reflects that the Veteran does have some degree of bilateral hearing loss, hearing disability as defined under 38 C.F.R. § 3.385 have not been shown.  

The Board notes that while a review of the available service treatment records shows that the Veteran had some diminished levels of hearing acuity shown in service, any diminished level of hearing acuity was not so severe as to amount to a hearing loss disability.  VA laws and regulations provide that there must be a current hearing loss disability in order to warrant an award of service connection.  See Hickson, 12 Vet. App. at 253 (1999).  Here, neither of the VA audiological examinations revealed findings that show hearing loss in either ear that was so severe as to constitute a disability as defined by 38 C.F.R. § 3.385.  Moreover, both the December 2005 and May 2011 examiners found that the Veteran's hearing acuity was within the range of normal hearing, bilaterally.  Without a diagnosis of a hearing loss disability, the claim for service connection for hearing loss must be denied.  38 C.F.R. §§ 3.303 and 3.385.

Since the Veteran does not have a hearing loss disability as defined by VA in either ear, service connection for bilateral hearing loss is not warranted.  38 C.F.R. §§ 3.303 and 3.385.  Should the Veteran's hearing loss change in the future; he is encouraged to again seek an award of service connection.  

3.  Initial Increased Ratings 

Disability evaluations are determined by the application of a schedule of ratings based on average impairment in earning capacity.  38 U.S.C.A. § 1155.  Requests for increased disability ratings require consideration of the medical evidence of record compared to the criteria in the VA Schedule for Rating Disabilities.  If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

Where the issues involve the assignment of an initial rating for a disability following the initial award of service connection for that disability, as is the case respect to the Veteran's claims for increased initial ratings, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied. Fenderson v. West, 12 Vet. App. 119 (1999). 

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Here, the Veteran's disability due to anal fistula, status post fistulotomy, is currently evaluated as 10 percent disabling prior to December 7, 2004, and thereafter as 30 percent disabling.  His disability was previously rated under Diagnostic Code 7329-7330.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation.  It appears that the RO considered the Veteran's disability as analogous to intestinal fistula under Diagnostic Code 7330 with consideration of the criteria associated with Diagnostic Code 7329.  Later, the RO determined that it was more appropriate to evaluate the severity of the Veteran's disability under the criteria associated with Diagnostic Code 7335, for fistula in ano.  38 C.F.R. § 4.114.  

Diagnostic Code 7330 provides that a fistula of the intestine, if healed, it will be rated for peritoneal adhesions.  A present fistula of the intestine will be rated as 30 percent disabling with slight infrequent discharge; as 60 percent disabling with constant or frequent fecal discharge; fistula of the intestine, which is persistent, or after an attempt at operative closure will be rated as 100 percent disabling with copious and frequent, fecal discharge.  38 C.F.R. § 4.114, Code 7330 (2010).  

Diagnostic Code 7329 provides ratings for resection of the large intestine.  Resection of the large intestine with slight symptoms is rated 10 percent disabling. Resection of the large intestine with moderate symptoms is rated 20 percent disabling.  Resection of the large intestine with severe symptoms, objectively supported by examination findings, is rated 40 percent disabling.  A Note to that code provides that, where residual adhesions constitute the predominant disability, the disability is to be rated under Diagnostic code 7301.  38 C.F.R. § 4.114, Diagnostic Code 7329.

The Board notes that words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule. Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be just.  38 C.F.R. § 4.6. Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating. 38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.

Diagnostic Code 7335 provides that fistula in ano be rated as impairment of sphincter control.  Under Diagnostic Code 7332, for impairment of sphincter control, with regard to the rectum and anus.  Constant slight impairment of sphincter control, or occasional moderate leakage, is rated 10 percent disabling.  Occasional involuntary bowel movements, necessitating wearing of pad, are rated 30 percent disabling.  Extensive leakage and fairly frequent involuntary bowel movements are rated 60 percent disabling.  Complete loss of sphincter control is rated 100 percent disabling.  38 C.F.R. § 4.114, Diagnostic Codes 7332 and 7335.

In this case, the Veteran asserts that his disability is more severe than reflected by the current assigned evaluations.  His disability due to anal fistula, status post fistulotomy is currently assigned a 10 percent evaluation for the period prior to December 7, 2004, and thereafter an evaluation of 30 percent.  As explained in more detail below, prior to December 7, 2004, the evidence of record shows that the signs and symptoms of the Veteran's disability are consistent with the criteria reflected by a 10 percent disability rating.  As of December 7, 2004, the date of the Veteran's notice of disagreement, the record indicates the severity of the Veteran's disability has increased to where it meets the criteria associated with a 30 percent disability rating.  Since evidence of record continues to reflect an increase in symptomatology during the period under appeal, the currently assigned staged ratings are appropriate.  See 38 C.F.R. § 4.1.

During the course of this appeal, the Veteran's disability due to anal fistula, status post fistulotomy, has been evaluated four times by VA.  The record also contains VA treatment records as well as the Veteran's lay testimony and statements regarding the severity of his disability.  

Prior to December 7, 2004 

Historically, the Veteran reported that while he was station in Iraq, he did not have the opportunity to bathe and he was involved in digging foxholes for several weeks.  During this time, he had constipation and did not have a bowel movement for several weeks.  He then developed rectal pain, itching, and purulent discharge from the rectal area.  The Veteran denied seeking any treatment for his symptoms until a decade later.  

VA treatment records dated in 2003 show that the Veteran presented with a history of painful hemorrhoids and increased frequency of rectal bleeding and bloody stool for the past ten years.  Clinical evaluation revealed that the Veteran had an anal fistula and he underwent a fistulotomy in October 2003.  Follow-up VA treatment records note that the Veteran reported an improvement in his symptomatology as a result of the surgery.  See November 2003 VA treatment record. 

In August 2004, the Veteran underwent a VA examination in conjunction with his claim for entitlement to service connection.  That examination report shows that since he underwent the fistulotomy, the Veteran continued to report symptoms of occasional pain and bleeding with bowel movements.  He denied any further fistula draining.  The Veteran also denied any history of fecal leakage or involuntary bowel movements.  Physical examination revealed that the Veteran had a normal degree of sphincter control.  There was evidence of a superficial posterior fissure, but no other abnormalities.  The Veteran was diagnosed with a history of anal fistula and hemorrhoids, and with a current anal fissure.  

Collectively, the medical and lay evidence during the period prior to December 7, 2004 shows that the Veteran's disability was predominantly manifested by symptoms of rectal pain, itching, and bleeding with bowel movements.  It appears that after he underwent the fistulotomy in October 2003, the Veteran's symptomatology did not resolve, but the severity and frequency of his symptomatology decreased. 

Here, there are no reports of fecal incontinence prior to December 7, 2004.  As such, Diagnostic Code 7330 or 7335-7332 is not for application prior to December 7, 2004.  The Board finds it more appropriate to rate the Veteran's disability under Diagnostic Code 7329 for the period prior to December 7, 2004. 

When considering the Veteran's symptomatology due to his anal fistula, status post fistulotomy under the criteria associated with Diagnostic Code 7329, it cannot be said that the Veteran's symptomatology was more than slight in severity.  See 4.114, Diagnostic Code 7329.  After the October 2003 surgical procedure and prior to December 7, 2004, the Veteran reported that his symptomatology had decreased in severity and he only experienced occasional episodes of rectal pain and bleeding with bowel movements.  This symptomatology more closely approximates the criteria associated with the 10 percent evaluation under Diagnostic Code 7329 for slight symptoms.  See Id. 

The objective medical findings recorded during the period prior to December 7, 2004, shows that the Veteran's anal fistula, status post fistulotomy, more closely approximates the symptoms listed under the criteria for the 10 percent disability rating.  Accordingly, an increased disability rating in excess of 10 percent is not warranted for the period prior to December 7, 2004.  See 38 C.F.R. § 4.114, Diagnostic Codes 7329, 7330.

Since December 7, 2004 

On December 7, 2004, VA received the Veteran's notice of disagreement as to the assigned evaluation for his disability.  He asserted that his disability has worsened since it was last evaluated by VA in October 2004. 

In June 2005, the Veteran was afforded another VA examination in order to evaluate the severity of his disability.  The examination report shows that the Veteran reported that he had fair to poor sphincter control and he used a pad daily to avoid "soiling" his underwear.  He complained of daily rectal bleeding with bowel movement.  On physical examination, the examiner observed evidence of fecal leakage and rectal bleeding.  The Veteran was assessed with chronic anal fistula, refractory to surgical fistulotomy.  

The report of an October 2006 VA examination preformed in conjunction with an industrial and social evaluation shows that the Veteran continued to complain of rectal bleeding and pain with bowel movements.  He reported that he had approximately two to three bowel movements daily and he occasionally soiled his underwear.  He denied using a pad.  Physical examination revealed evidence of slightly decreased rectal tone.  

A September 2008 VA treatment record shows that the Veteran presented with complaints of episodic anal pain, itching and bleeding with bowel movements.  He reported his current episode had begun five days ago.  Rectal examination was normal.  Subsequent VA treatment records show that he continued to complain of similar symptoms. 

In December 2008, the Veteran underwent his third VA examination to evaluate the severity of his disability.  The examination report shows the Veteran reported a history of persistent rectal bleeding.  He complained of anal pain, itching and burning as well as diarrhea, bloody stool, tenesmus, and swelling.  He denied a history of fecal incontinence, but he reported persistent seropurulent perianal discharge.  Physical examination revealed objective evidence of anorectal fistula. His sphincter control was considered intact.  

The Veteran testified during the November 2010 Board hearing that his disability had worsened since it was last evaluated by VA in 2008.  The Board remanded the matter in January 2011 in order to provide the Veteran with a new VA examination to evaluate the severity of his disability. 

Pursuant to the Board's January 2011 remand directives, the Veteran was afforded his most recent VA examination in May 2011.  That examination report shows that the Veteran reported that his symptomatology has been progressively worse since the 2003 surgical procedure.  He complained of persistent rectal bleeding and recurrent anal infections that occurred more than twice a year.  He reports that his disability was manifested by symptoms of anal pain, itching, burning as well as diarrhea, difficulty passing stool, tenesum, and swelling.  He experienced occasional episodes of mild fecal leakage that required he use pads.  Physical examination revealed evidence of an anorectal fistula that was tender upon palpation.  He had normal sphincter control.  There was a small dried scab in the area identified as the anal fistula. There was no evidence of rectal stricture, impaired sphincter, or rectal prolapse.  

Here, the evidence of record since December 7, 2004 shows that the Veteran's disability has predominately involved fecal leakage and his disability has been appropriately rated under Diagnostic Code 7332.  See 38 C.F.R. § 4.114, Diagnostic Codes 7335, 7332.  The report of the June 2005 VA examination report shows the Veteran's first reports that his disability involves occasional involuntary bowel movements that necessitate he wear pads. While it does not appear that the Veteran has consistently reported that the severity of his disability has required the use of pads, he has consistently reported that he has occasional episodes of soiling his underwear due to occasional involuntary bowel movements.  Moreover, the most recent May 2011 VA examination reflects that the severity of the Veteran's disability requires that he wear pads.  This symptomology is consistent with criteria associated with the currently assigned 30 percent evaluation under Diagnostic Code 7332.  See 38 C.F.R. § 4.114.

At no point during the period under appeal has the Veteran's disability more closely approximate the symptomatology of extensive leakage and fairly frequent involuntary bowel movements to warrant a 60 percent rating or complete loss of sphincter control to warrant a 100 percent rating.  See 38 C.F.R. § 4.114, Diagnostic Code 7332.  At most, the Veteran reports occasional involuntary bowel movements that result in some fecal leakage.  During the May 2011 VA examination, the Veteran reported that he has no more than occasional involuntary bowel movements that result in mild fecal leakage.  Such reports are not consistent with extensive leakage or fairly frequent episodes of involuntary bowel bowels.  Moreover, all four VA examination reports show that the Veteran's sphincter control was evaluated as within normal limits and there is no indication of complete loss of sphincter control.  

The Veteran may sincerely believe that his disability due to anal fistula, status post fistulotomy, should be rated higher than the ratings currently assigned, his reported symptomatology is consistent with the criteria associated with the 30 percent evaluation under Diagnostic Code 7332.  As such, an increased rating in excess of 30 percent under Diagnostic Code 7332 is not warranted.  See 38 C.F.R. § 4.114, Diagnostic Codes 7335, 7332. 

The Board has reviewed the remaining diagnostic codes relating to the digestive system but finds Diagnostic Codes 7335 and 7332 are the most appropriate diagnostic codes to apply in this case and that evaluations in excess of 10 percent prior to December 7, 2007, and thereafter in excess of 30 percent, are not available for the Veteran's complaints under any other relevant diagnostic codes.  See 38 C.F.R. § 4.114, Diagnostic Codes 7200-7354.

In summary, for the period prior to December 7, 2004, the Veteran's symptomatology more closely approximated a 10 percent disability rating, and since then, his disability is consistent with criteria associated with a 30 percent disability rating.  Higher evaluations are not warranted for the Veteran's disability at any point during the period under appeal.  The Board notes that in reaching these conclusions, the benefit of the doubt doctrine has been applied to resolve the matters on appeal in a manner favorable to the Veteran.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Considerations 

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the disability at issue is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the disability levels and symptomatology attributable to the Veteran's service-connected anal fistula, status post fistulotomy. 

In reaching this conclusion, the Board considered that the Veteran's disability is predominantly manifested by fecal incontinence, which is specifically evaluated under Diagnostic Codes 7332 and 7335.  The Board has also considered the Veteran's reports that the severity of his disability affects his ability work because he has intermittent discharge and discomfort with prolonged standing and with sitting on the area.  Again, the Veteran's involuntary bowel movements are specifically contemplated in the regulations and rating criteria as defined.  Moreover, the overall purpose of the rating schedule is to contemplate the occupational affects resulting from each veteran's disability.  The simple fact that the Veteran's disability does not satisfy the criteria for an evaluation in excess of 30 percent under these criteria does not place his symptomatology outside of that contemplated by the rating schedule or make application of the rating schedule impracticable in this case. 

In short, there is nothing in the record to indicate that the service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to higher initial evaluations for anal fistula post fistulotomy, rated as 10 percent disabling prior to December 7, 2004, and thereafter as 30 percent disabling.



____________________________________________
MICHEAL LANE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


